DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, describes that the axial length of the third portion in the axial plane is substantially less than the axial length of the second portion in the axial plane, and wherein in the axial plane, wherein the specification such description is not found.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 describes the step of “applying sufficient force to the driver so that the driver head grips the screw by means of a carry function”, where the “means of a carry 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C.103(a) as being unpatentable over Stellin (US 2397216 A), in view of Lin (US 6402449 B1) in further view of Hogan et al. (US 20100209877 A1).  
[AltContent: ][AltContent: textbox (Coronal End)][AltContent: textbox (Rounded Coronal End Edge)][AltContent: arrow][AltContent: textbox (Corner/recesses)][AltContent: textbox (Length)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Contact Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frusto-conical Apical End of the Bore)][AltContent: arrow][AltContent: arc][AltContent: textbox (Contact surface is angled away from the longitudinal axis)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact Surface)][AltContent: ]
    PNG
    media_image1.png
    294
    197
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Apical End of the screw (not shown))]
Regarding claim 1, Stellin discloses a screw (see Fig. 13 and 16 above) capable of fastening a dental component to a further dental component, the screw including: 
a coronal end (see annotated Fig. 13 and 16 above); 
an apical end (see annotated Fig. 16 above), and 
including a bore (62) running from the coronal end of the screw along a portion of the screw towards the apical end of the screw, 
where the bore has a hexagonal shape (Fig. 13 above) including a plurality of contact surfaces divided by a corner (see annotated Fig. 13 and 16 above), each contact surface running a length from the coronal end of the bore towards the apical end of the screw (see annotated Fig. 16 above), 

wherein a coronal edge of each of the contact surfaces is rounded in the upper portion of the edge (see Fig. 16 above and page 2, col. 2, lines 5-8).  
However, Stellin does not disclose including a first number of equally spaced recesses arranged circumferentially around an inside surface of the bore, each recess running a length from the coronal end of the bore towards the apical end of the bore, wherein the length of each recess is angled relative to the longitudinal axis of the screw by a first angle such that the recess is further from the longitudinal  axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore, or that the apical end of the bore includes a conical section that is angled relative to the longitudinal axis by a second angle, the second angle being greater than he first angle, or that the coronal edge of each of the contact surfaces is rounded in the lower portion of the edge. 
[AltContent: textbox (Bore)][AltContent: arrow]
    PNG
    media_image2.png
    358
    232
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Conical Apical End of the Bore)][AltContent: textbox (Length)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    529
    705
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: ][AltContent: textbox (Second angle = Apical end Angle)][AltContent: textbox (First angle = Recess Angle)][AltContent: arc][AltContent: arrow][AltContent: arc][AltContent: arrow]
    PNG
    media_image4.png
    345
    234
    media_image4.png
    Greyscale

Lin teaches a screw having a head including a bore with a plurality of contact surfaces that are flat and planar, and an equally spaced recesses (12) arranged circumferentially around an inside surface of the bore, each recess running a length from the coronal end of the bore towards the apical end of the bore (see annotated Fig. 4 and 6 above), and wherein in an embodiment shown in Fig. 5 and 6 the recess (12) are angled in a way that the length of each recess is angled relative to the longitudinal axis of the screw  such that the recess is further from the longitudinal  axis of the screw at a point 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the corners of the corners of the screw bore of Stellin’s, to the screw bore with the recess and conical apical end with their respective angles of Lin’s, in order for the recesses to relieve the stresses produced in the material by the corners during the forge-formed by a die, and by having the second angle bigger than the first angle in the bore, it allows a driving tool to rotated with respect to the longitudinal axis without been restricted by or touching the apical end surface when at the same time graving the surfaces of the plurality of recess and rotate the head of the screw.
[AltContent: textbox (Corner)]However, Stellin/Lin does not disclose that the coronal edge of each of the contact surfaces is rounded in the lower portion of the edge. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Corner)][AltContent: arrow][AltContent: textbox (Contact Surface)][AltContent: arrow][AltContent: textbox (Coronal End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bore)][AltContent: arrow][AltContent: textbox (Dental implant)]
    PNG
    media_image5.png
    370
    636
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    379
    200
    media_image6.png
    Greyscale

Hogan et al. teaches a dental implant (100) including a bore (see annotated Fig. 19 and 20 above) at the coronal end, where the bore includes a polygonal shape including  of the angled contact surface in Fig. 19 above), and each coronal edge is tapered at the same angle as the contact surface, and the lower portion of the coronal edge is curved providing a smooth transition from the edge to the contact surface by having the same angle as the contact surface (see annotated Fig. 19 above and [0082] – “the  frustro-conical portion 140 may be configured to engage with an internal frustro-conical seat region on an implant, e.g., region 1040 in FIG. 19. In various exemplary embodiments, the angle, , of the peripheral surface of the frustro-conical portion 140 is configured to correspond to a tapered internal surface portion (i.e., seat region 1040 in FIG. 19) of the coronal neck of an implant that receives the abutment 100. Providing such a taper on the abutment, the angle of which may substantially correspond to the taper angle of an internal surface portion at the coronal neck of the implant with which the abutment mates (such as, for example, angle .gamma. shown in the exemplary implant of FIG. 19), may provide a substantially flush mating engagement between the abutment and the implant, which may enhance the accuracy of the fit and proper seating of the abutment on the implant”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of the edge of the coronal end of Stellin/Lin, with the curved edge at the lower portion of the coronal end of Hogan, in order to provide a smooth transition from the edge to the contact surface of the 
Regarding claim 3, Stellin/Lin/Hogan discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Stellin discloses a frusto-conical apical end of the bore (see annotated Fig. 16 above), and Lin teaches also that the apical end of the bore is conical, and including a widest point at the apical end of the recesses (12) (see annotated Fig. 6 above) 
Claim 2 is rejected under 35 U.S.C.103(a) as being unpatentable over Stellin (US 2397216 A), in view of Lin (US 6402449 B1), in further view of Hogan et al. (US 20100209877 A1) as applied to claim 1, in view of Hurson (US 5833463).  
Regarding claim 2, Stellin/Lin/Hogan discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Stellin/Lin/Hogan does not disclose that at least a portion of the inside surface of the bore includes a layer of Titanium Nitride. 
Hurson teaches that it is known to use hard coating as titanium nitride to reduce wear in a variety of environments (col. 1, lines 36-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inside surface of the screw bore of Stellin/Lin/Hogan, to the coating of Hurson, in order to reduce the ware of the bore during the installation of the screw.
Claims 4-6 are rejected under 35 U.S.C.103(a) as being unpatentable over Stellin (US 2397216 A), in view of Lin (US 6402449 B1), in further view of Hogan et al. (US 20100209877 A1) as applied to claim 1, in further view of Bjorn et al (US 2003/0162149 A1).
Regarding claim 4, Stellin/Lin/Hogan discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Stellin/Lin does not disclose that the screw is adapted to fasten a dental component to a dental implant.  
Regarding claim 5, Stellin/Lin/Hogan discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
However, Stellin/Lin/Hogan does not disclose the screw is a dental component directly attachable to a dental implant.
Regarding claim 6, Stellin/Lin/Hogan discloses the claimed invention substantially as claimed, as set forth above for claim 5. 
However, Stellin/Lin/Hogan does not disclose that the dental component is selected from the group including a cover screw, a healing abutment, and an impression coping.
With respect to claims 4-6, Bjorn et al. teaches the use of a screw (3) in the abutment spacer directly attached to a dental implant (see Fig. 1 and 3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the screw of Stellin/Lin/Hogan, with the screw attached to the implant of Bjorn, in order to have flexibility in the angle of installation of the screw through the angled spacer element in order to attach it to the dental implant.
Claims 7 and 11 are rejected under 35 U.S.C.103(a) as being unpatentable over Bondhus et al. (US 4246811 A), in view of Benzon et al. (US 20100167240 A1).  
[AltContent: textbox (Coronal end)][AltContent: arrow][AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: textbox (Coronal portion)][AltContent: arrow][AltContent: textbox (First Portion)][AltContent: arrow][AltContent: textbox (Edges)][AltContent: arrow][AltContent: textbox (Third Portion)][AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]     
    PNG
    media_image7.png
    234
    432
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Coronal portion)][AltContent: textbox (Third Portion)]       
    PNG
    media_image8.png
    235
    256
    media_image8.png
    Greyscale

Regarding claim 7, Bondhus et al. discloses a driver for driving a screw for fastening a dental component to a dental implant, the driver including: 
a driver head (see Fig. 3 above) including an apical and coronal end (see annotated Fig. 3 above); 
an axial plane parallel to the longitudinal axis of the driver (see annotated Fig. 3 above), the driver head including at least a first, a second, and a third portion (see annotated Fig. 4 above), 

the first portion including a substantially convex, rounded cross-section in an axial plane parallel to the longitudinal axis of the driver (see Fig. 3 and 4 above), the first portion curving radially inward towards the longitudinal axis of the driver head at the apical and the coronal ends of the first portion (Fig. 3 above); 
the second portion connected apically relative to the first portion, the second portion (34) including a triangular shape tapered towards the apical end of the driver head in the axial plane of the longitudinal axis of the driver (it is a small truncated triangular cross-sectional shape, see Fig. 4 above); 
the third portion connected apically relative to the second portion, (col. 3, lines 56-63).  
However, Bondhus et al. does not disclose that the third portion forms a continuous curved apical tip at the driver head, where the third portion describes a substantially circular curve where all of a plurality of edges of the second portion meet the third portion, or that the axial length of the third portion in the axial plane is substantially less than the axial length of the second portion in the axial plane, and wherein in the axial plane, the second portion gradually transitions radially in all directions around the longitudinal axis to the third portion. 
[AltContent: textbox (Edges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    532
    845
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Third portion)][AltContent: textbox (Second portion)][AltContent: arrow][AltContent: ]
    PNG
    media_image10.png
    428
    811
    media_image10.png
    Greyscale

Benzon et al. teaches a driver head including a succession of radial surfaces divided by edges (see annotated Fig. 2b above), where at a distal end portion of the driver head includes a circular curved portion (29) where all the plurality of edges from the previous portion meet, and where the driver head includes a second portion that  gradually transitions radially in all directions around the longitudinal axis to the third portion (see Fig. 2a and 2b above – all the edges meet at the edge of the circular curved portion). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third portion of Bondhus, with 
However, Bondhus/Benzon does not disclose that the axial length of the third portion in the axial plane is substantially less than the axial length of the second portion in the axial plane.
On the other hand, a mere scaling up or down of the longitudinal length of the second portion and third portion that is capable of being scaled up or down in order to have the length of the third part been less than the axial length of the second portion, if such where the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
Furthermore, if a change in length is wanted in the second and third portion of the driver head, it can be change while maintaining the same overall length of the driver head in order to keep the same original rotational functionality of the driver head in the screw bore.
Regarding claim 11, Bondhus/Benzon discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Bondhus discloses that the coronal edge of each contact surface is rounded (see annotated Fig. 3 above).
Claim 8 is rejected under 35 U.S.C.103(a) as being unpatentable over Bondhus et al. (US 4246811 A), in view of Benzon et al. (US 20100167240 A1) as applied to claim 7 above, in further view of Kloack (US 3213719 A).  
Regarding claim 8
However, Bondhus/Benzon does not disclose that the driver head includes a tip portion at the apical end of the driver head including a polygonal cross-section in a radial plane of the longitudinal axis of the driver and a curved apical end. 

    PNG
    media_image11.png
    134
    500
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    134
    148
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    228
    143
    media_image13.png
    Greyscale

Kloack teaches a screwdriver including a polygonal driver head including a blunt apical end forming a continuously curved apical tip (28) (see Fig. 1, 2 and 5 above, and col. 2, lines 45-48), where apical end of the driver head including a polygonal cross-section (generally triangular) in a radial plane of the longitudinal axis of the driver and a curved apical end (see Fig. 2 above) in order to extend the surface contact with the screw recess toward the apical end.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flat apical tip of Bondhus/Benson, to the extending blunt apical end forming a curved apical tip of Kloack, in order to extend the contact between the driver’s head and the bore of the screw head when the driver is in an angle with respect to the rotational axis of the screw head bore as seen in Fig. 5 above. 
Claim 9 is rejected under 35 U.S.C.103(a) as being unpatentable over Bondhus et al. (US 4246811 A), in view of Benzon et al. (US 20100167240 A1) as applied to claim 7, in further view of Hurson (US 5833463).  
Regarding claim 9, Bondhus/Benzon discloses the claimed invention substantially as claimed, as set forth above for claim 7. 
However, Bondhus/ Benzon does not disclose that at least a portion of the driver head includes a layer of Titanium Nitride. 
Hurson teaches that it is known to use hard coating as titanium nitride to reduce wear in a variety of environments (col. 1, lines 36-65).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the driver head of Bondhus/Benzon, to the coating of Hurson, in order to reduce the ware of the head during the installation of a screw.
Claims 10 and 12 are rejected under 35 U.S.C.103(a) as being unpatentable over Kloack (US 3213719 A) in view of Stellin (US 2397216 A), in further view of Lin (US 6402449 B1), in further view of Bjorn et al. (US 20030162149 A), in further view of Xam-Mar (US 2009/0202962 A1), and in further view of Hogan et al. (US 20100209877 A1).  
Regarding claim 10, Kloack discloses a method of fastening a including the steps of, 
inserting the driver head (18) of a driver (10) into the bore of a screw such that the edges of the driver head defined by a polygonal cross-section fit within the recesses of the screw (see Fig. 5 above), 

the  second  portion  connected apically relative to the first portion, the second portion including a substantially triangular shape tapered towards the apical end of the driver head in the axial plane of the longitudinal  axis of the driver (see annotated Fig. 1 and 5 above), 
a screw (12) including a coronal end and an apical end, the screw (12) including: 
a bore running from the coronal end  of  the  screw  along  a portion of the screw towards the apical end of the screw, 
a first number of equally spaced recesses arranged circumferentially around an inside surface of the gore, each recess running a length from the coronal end of the bore toward the apical end of the bore, 
wherein each pair of adjacent recesses are connected by a flat and planar contact surface on the inside surface of the bore, applying sufficient force to the driver so that the driver head grips the screw by means of a carry function (see Fig. 5 above), driving the screw to rotate using the driver, the driver further includes a coronal portion connected coronally to the first portion, such that the edges of the driver head defined by the polygonal cross section of the portions of the driver 
However, Kloack does not disclose that the recess and the contact surface are angled relative to the longitudinal axis of the screw, or the step of manipulating the screw through a screw channel of the dental component provided by a carry function until the screw is received by a threaded bore in the dental implant, or that the coronal portion includes a triangular shape tapered towards the coronal end of the driver in the axial plane, or that the coronal edge of each of the contact surfaces is rounded in the lower portion of the edge.
Stellin teaches a screw including a bore having angled flat and planar contact surfaces relative to the longitudinal axis (see Fig. 13 and 16 above), and wherein a coronal edge of each of the contact surfaces is rounded in the upper portion of the edge (see Fig. 16 above and page 2, col. 2, lines 5-8).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the screw of Kloack’s, to the bore angled contact surfaces of Stellin’s, in order to provide a surface that the driver head can contact if the driver is used at an angle relative to the longitudinal axis of the screw. 
However, they Kloack/Stellin does not disclose including an angled recesses on the screw bore, or the step of manipulating the screw through a screw channel of the dental component provided by a carry function until the screw is received by a threaded bore in the dental implant, or that that the coronal portion includes a triangular shape 
Lin teaches a screw having a head including a bore with a plurality of contact surfaces that are flat and planar and an equally spaced recesses (12) arranged circumferentially around an inside surface of the bore, each recess running a length from the coronal end of the bore towards the apical end of the bore (see annotated Fig. 4 above), and wherein in an embodiment shown in Fig. 5 and 6 the recess (12) are angled in a way that the length of each recess is angled relative to the longitudinal axis of the screw  such that the recess is further from the longitudinal  axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore (see annotated Fig. 6 above) (col. 1, lines 41-46, col. 2, lines 8-20). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recesses of the bore of Kloack/Stellin’s, to the recesses of Lin’s, in order to relieve the stresses produced in the material between the two adjacent flat and planar surfaces of the bore during the forge-formed by a die. 
However, they Kloack/Stellin/Lin disclose including the step of manipulating the screw through a screw channel of the dental component provided by a carry function until the screw is received by a threaded bore in the dental implant, or that the coronal portion includes a triangular shape tapered towards the coronal end of the driver in the axial plane or that the coronal edge of the screw of each of the contact surfaces is rounded in the lower portion of the edge.
Bjorn teaches a dental screw (3) including the step of manipulating the screw through a screw channel of a dental component using the carry function until the screw is received by a threaded bore in the dental implant (see Fig. 3 and 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Kloack/Stellin/Lin, to the step of Bjorn, in order to install the screw. 
However, Kloack/Stellin/Lin does not disclose that the coronal portion includes a triangular shape tapered towards the coronal end of the driver in the axial plane or that the coronal edge of the screw of each of the contact surfaces is rounded in the lower portion of the edge.
[AltContent: textbox (Coronal portion including triangular shape)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image14.png
    474
    392
    media_image14.png
    Greyscale

Xam-Mar teaches a driver head including a succession of surfaces having the shape of spherical lunes (HU’) that are truncated at both ends, making a polygonal shape in the cross sectional view perpendicular to the longitudinal axis, including a coronal portion between the rounded spherical lunes/first portion and the handle connection, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coronal portion of Kloack/Stellin/Lin/Bjorn, to the triangular shape coronal portion of  Xam-Mar’s, in order to provide a flat surface between the edges to engage the counterpart surfaces of the screw head in order to be able to increase the angle of inclination of the driver head with respect to the screw head and provide an effective rotational force. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Rounded Coronal Edge)]
    PNG
    media_image15.png
    8
    8
    media_image15.png
    Greyscale

               
    PNG
    media_image16.png
    254
    254
    media_image16.png
    Greyscale

However, Kloack/Stellin/Lin/Bjorn/Xam-Mar does not disclose that the coronal edge of the screw of each of the contact surfaces is rounded in the lower portion of the edge. 
Hogan et al. teaches a dental implant (100) including a bore (see annotated Fig. 19 and 20 above) at the coronal end, where the bore includes a polygonal shape including a plurality of contact surfaces divided by corners (see annotated Fig. 19 and 20 above), where each contact surface is angled away from the longitudinal axis of the screw such  of the angled contact surface in Fig. 19 above), and each coronal edge is tapered at the same angle as the contact surface, and the lower portion of the coronal edge is curved providing a smooth transition from the edge to the contact surface by having the same angle as the contact surface (see annotated Fig. 19 above and [0082] – “the  frusto-conical portion 140 may be configured to engage with an internal frusto-conical seat region on an implant, e.g., region 1040 in FIG. 19. In various exemplary embodiments, the angle, , of the peripheral surface of the frusto-conical portion 140 is configured to correspond to a tapered internal surface portion (i.e., seat region 1040 in FIG. 19) of the coronal neck of an implant that receives the abutment 100. Providing such a taper on the abutment, the angle of which may substantially correspond to the taper angle of an internal surface portion at the coronal neck of the implant with which the abutment mates (such as, for example, angle .gamma. shown in the exemplary implant of FIG. 19), may provide a substantially flush mating engagement between the abutment and the implant, which may enhance the accuracy of the fit and proper seating of the abutment on the implant”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of the edge of the coronal end of Kloack/Stellin/Lin/Bjorn/Xam-Mar, with the curved edge at the lower portion of Hogan, in order to provide a smooth transition from the edge to the contact surface of the polygonal region, in this way provides more area of contact with the tool to be used inside the bore by having the same angle as the contact surface portion. 
Regarding claim 12, Kloack/Stellin/Lin/Bjorn/Xam-Mar/Hogan discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Kloack discloses that the coronal edge of each contact surface is rounded (see Fig. 1 and 7 above).
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. 
Regarding claims 7-9 and 11 rejection under 112(a), applicant argues that the axial length of the third portion is substantially less than the axial length of the second portion is shown in Fig. 4A.
The Office disagrees; the drawings are a general representation of the applicant’s invention. Even when the drawings include a figure showing a representation of the claimed device, the specification does not disclose the claimed limitation. 
The “specification shall contain a written description of the invention… in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains… to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention (MPEP 35 U.S.C. 112  Specification(a)).
The section of the present specification indicated by the applicant does not describe in a full, clear, concise, and exact term the claimed subject matter as argued. Therefore, it is understood that the rejection is proper and will be maintained.
Regarding claims 1 and 3 rejection under 35 USC 103
“wherein each pair of adjacent recesses are connected by a contact surface on the inside surface of the bore, each contact surface running a length from the coronal end of the bore towards the apical end of the screw, wherein each contact surface is flat and planar and angled away from the longitudinal axis of the screw such that the surface is further from the longitudinal axis of the screw at a point parallel with the coronal end of the bore than at a point below the coronal end of the bore,” and 
“wherein a coronal edge of each of the contact surfaces is rounded”   
The Office disagrees, the screw head of Stellin includes a bore in the coronal region of the head including a plurality of contact surfaces with adjacent recesses between each contact surface (see annotated Fig. 13 and 16 above). Each contact surface has a length from the coronal end of the bore to the apical end of the bore of the screw. Each contact surface has a flat and planar surface that extends away from the longitudinal axis of the screw, in a way the distance of the contact surface to the center point in a cross sectional view of the bore is farther away towards the coronal end than towards the apical end, in this way creating an angled contact surface with respect to the screw longitudinal axis.  The bore further includes an edge in its coronal end edge that is rounded (see annotated Fig. 16 above), but the coronal edge of the contact surface is straight with respect to the bore coronal end edge and not rounded as claimed.
Hogan’s in Fig. 19 above teaches a bore in the head of a dental screw that includes a plurality of contact surfaces and corners between each contact surface forming a polygonal cross section. Each contact surface includes a flat surface and extends in an angle with respect to the longitudinal axis of the screw. Each contact surface includes a 
If the straight coronal edge of Stellin is modified with the curved coronal edge of Hogan’s, the curved coronal edge provides a smooth transition from one surface to the other contact surface of the polygonal region, and it provides more contact area with the tool used in the insertion by the edge having the same tapered angle as the contact surface.
Therefore, the Office understands that all the limitations argued by the applicant are present in the combination of Stellin’s and Hogan’s, making the rejection proper.
In the interest of expediting the prosecution, the applicant has amendment the preamble of claim 1, adding the intended use of the screw. However, even when the claim now indicates the intended use of the screw, the combination of Stellin/Lin/Hogan complies with all the claimed limitations, making it capable of providing the same use as applicant’s screw. 
Therefore, for the reasons given above, it is understood that the rejection is proper and will be maintained.
Regarding claim 3 rejection in the last paragraph of page 2 of the remarks
Regarding claim 2 rejection in page 3, due to the reasons given above, claim 2 rejection in view of Stellin/Lin/Hogan in further view of Hurson is proper and will be maintained.
Regarding claims 4-6 rejection in page 3, due to the reasons given above, claims 4-6 rejection in view of Stellin/Lin/Hogan in further view of Bjorn is proper and will be maintained.
Regarding claim 7 rejection in page 4 of the remarks, applicant argues that the combination of Bondhus and Benzon does not include all the limitations claimed. Specifically, fails to include that “the third portion describes a substantially circular curve where all of a plurality of edges of the second portion meet the third portion; wherein the axial length of the third portion in the axial plane is substantially less than the axial length of the second portion in the axial plane, and wherein in the axial plane, the second portion gradually transitions radially in all directions around the longitudinal axis to the third portion”.
The Office disagrees, based on the claimed driver, all the limitations are present in Bondhus as shown in Fig. 2-4 above, with the exception of including a third portion forming a continuous curved apical tip that is substantially circular, meeting with the edges of the second portion, and that the length in the axial plane of the third portion is less than in the second portion. 
Benson’s driver head includes a second portion that is in contact with a third portion having a continuous curve that is substantially circular, the contact portion between the second and third portion transitions gradually. 
When modifying the third portion of Bondhus with the continuous curved third portion of Benson, not only increases the surface area of the driver with the bore of the screw, but also increases the contact areas between the driver and the bore when the driver is tilted/angled with respect to the longitudinal axis of the bore.
Furthermore, applicant argues that the Office action did not explain sufficiently a reason for a person skill in the art would change the axial lengths for the third portion be less than the second portion. 
The Office has established that a mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148. 
Therefore, adjusting the relative length between the second portion and the third portion of the driver’s head would have been obvious for a person skill in the art to do so, if that were required.
Applicant argues that the claimed arrangement wants to solve a problem of insertion of the screw through an angulated screw channel, and to rotate the driver in a significant angle from the screw axis.
However, the claim does not describe the intended “significant angle” to which the driver can effectively rotate the screw in the screw channel.  The examiner notes that even when the disclosure describes that the driver can rotate at a significant angle from the longitudinal axis of the screw, the claim language does not describe any capability to rotate the driver’s head in the bore in a significant angle from the screw axis as it is argued.
Therefore, it is understood that the combination of Bondhus and Benzon provides a driver that can maintaining contact with the screw bore in an angle with respect to the screw axis, complying with the general disclosure of the driver, but it is not part of the claimed language.
Regarding claims 8-11 rejection in pages 5 and 6 of the remarks, due to the reasons given above, the rejections are proper and will be maintained.
Conclusion
Applicant's amendment necessitated the new ground  of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772